United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-2243
                                     ___________

Alfred E. Harre; Bernice E. Harre;     *
David Bening,                          *
                                       *
      Plaintiffs/Appellees,            *
                                       * Appeal from the United States
             v.                        * District Court for the Eastern
                                       * District of Missouri.
Arthur G. Muegler,                     *
                                       *        [UNPUBLISHED]
      Defendant/Appellant,             *
                                       *
Rita D. Glover; Donald V. Nangle,      *
                                       *
      Movants/Appellants.              *
                                  ___________

                            Submitted: July 30, 1997
                                Filed: August 20, 1997
                                 ___________

Before BOWMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      After David Bening and Alfred Harre were unable to collect separate judgments
of $260,000 each against Arthur Muegler, they moved in the district court1 for a



      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
creditor's bill or equitable garnishment on Muegler's portion of a contingency fee owed
him and Donald Nangle for legal work on behalf of Rita Glover. The district court
granted the motion and ordered that Muegler's portion of the legal fees be paid to Harre
and Bening. Muegler, Nangle, and Glover2 appeal. We affirm.

       In January 1996, appellees Harre and Bening obtained judgments against
Muegler on their claims of fraud and misrepresentation. The judgments were later
affirmed in Harre v. Muegler, 113 F.3d 909 (8th Cir. 1997), but appellees were
meanwhile unable to collect on them and moved for a creditor's bill and equitable
garnishment. Appellees alleged that Muegler was concealing property and assets and
had insufficient property to satisfy the judgments and that they had tried to collect
through various writs of execution which were all returned unsatisfied. They asserted
that Muegler and Nangle had been representing Glover in several cases which had been
consolidated in which she sought to collect life insurance proceeds from policies on her
late husband, that those life insurance proceeds had been interpleaded and were in the
custody of the clerk of the district court, and that Muegler was scheduled to receive
fees from the insurance proceeds for his representation of Glover.

       The district court held a preliminary hearing and entered a preliminary order in
May 1996 enjoining the clerk of court from paying any of the interpleaded funds until
further order. It also ordered Muegler, Glover, and Nangle to appear to respond to the
allegations in the motion and indicated that the merits of the motion for a creditor's bill
would be decided after they appeared and discovery was had.

      The final hearing on the motion was held in September 1996. Harre and Bening
produced evidence that Muegler had admitted in his deposition taken in July of 1996
that he had worked on the Glover cases in the district court, had been the attorney of
record in one of the cases, and had filed and signed over thirty pleadings. The

      2
       Although appellants' brief states that Glover died on November 30, 1996, the
notice of appeal was filed on May 8, 1997.

                                           -2-
testimony of Muegler and Nangle from a separate trial was also presented in which they
described the typical manner in which they worked together and how they split fees.
That testimony showed that Muegler customarily received between 50 and 75 percent
of the contingency fee when he worked on a case with Nangle, even if he had not been
a party to the contingency fee agreement, and that Muegler had already received
payment for representation of Glover concerning the life insurance policies in a state
court case. Muegler and Nangle did not produce any evidence to dispute the allegations
and did not supply requested information concerning Muegler's assets and ability to
satisfy the judgments. They argued that there could be no equitable garnishment
because there were no records detailing Muegler's work or payment received and that
appellees had failed to follow procedural requirements.

       Before the district court ruled on the motion, Glover's counsel successfully
obtained from Judge Catherine Perry an order for default judgment and payment in one
of the insurance cases. That case had been transferred to Judge Perry in September
1996, and in spite of the earlier order of Judge Shaw not to disburse the interpleaded
funds, the clerk paid out approximately $37,000 of the funds on January 31, 1997
pursuant to Judge Perry's order of the previous day.

        In March 1997, Judge Shaw granted a creditor's bill, vacating his preliminary
order, finding that Muegler was entitled to 50% of the contingency fee for his
representation of Glover, and ordering that any portion of the interpleaded funds which
represented fees Muegler was scheduled to receive should be paid to Harre and Bening
to satisfy their judgments.

       Muegler, Nangle, and Glover appeal, arguing that the district court erred in
granting the creditor's bill to enforce the judgments. They argue that the district court
did not have jurisdiction over the motion for a creditor's bill, they were not given proper
notice, the elements necessary to impose a creditor's bill were not established, the
district court orders violated their constitutional rights, and they should have been


                                           -3-
awarded attorney fees for defending against the motion. Harre and Bening respond that
the district court complied with the necessary jurisdictional and procedural
requirements for granting a creditor's bill and that the evidence in the record supports
its order.

         In the absence of a controlling federal statute, a district court "has the same
authority to aid judgment creditors in supplementary proceedings as that which is
provided to state court under local law." H.H. Robertson Co. v. V.S. DiCarlo Gen'l
Contractors, Inc., 994 F.2d 476, 477 (8th Cir. 1993) (quotations and citations omitted).
A creditor's bill is an appropriate remedy under Missouri law and enables a judgment
creditor to trace the value of goods and services to satisfy a judgment. Id. It "serves
to fill the void created where the normal processes of law are found to be inadequate."
Linder v. Hawkeye-Security Ins. Co., 472 S.W.2d 412, 414 (Mo. 1971) (en banc).

        A careful review of the record shows that the district court did not err in finding
it had jurisdiction and granting the motion for a creditor's bill. Muegler, Nangle, and
Glover received notice of the motion for a creditor's bill on the interpleaded insurance
funds, and they were given ample opportunity to respond to the allegations in the
motion and to present evidence on whether the creditor's bill should be granted. See
id. at 478. There were valid judgments against Muegler, and he had repeatedly failed
to produce requested information concerning the location and amount of his assets.
Appellees had been unable to collect their judgments. There was substantial evidence
to support the finding that Muegler was entitled to receive fees for his representation
of Glover out of any life insurance proceeds she collected and that a creditor's bill
should be granted on those funds to satisfy the outstanding judgments against him. See
Shockley v. Harry Sander Realty Co., 771 S.W.2d 922, 925 (Mo. Ct. App. 1989).




                                           -4-
       Muegler has not made a showing on his constitutional claims, and since the
district court did not err in granting the creditor's bill appellants' request for attorney
fees is moot.3 The order of the district court is therefore affirmed.

A true copy.

               Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      3
        Muegler has also raised several issues concerning the granting of the preliminary
order in aid of execution, but since that order has been vacated and the underlying
claim has been decided on the merits, those issues are moot. See Abdalla v. INS, 43
F.3d 1397, 1398-99 (10th Cir. 1994). Similarly, Muegler's motion to strike appellees'
brief and supplementary appendix need not be addressed since the unsatisfied writs of
execution about which he complains have not been considered on this appeal.

                                           -5-